United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS        June 23, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 04-40029
                        Conference Calendar



LESLIE R. FOSTER,

                                    Plaintiff-Appellant,

versus

WILLIAM DELAROSA; BRIAN K. MARSHALL;
KAREN NORMAN; RANDY MINTER,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:03-CV-483
                       --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Leslie Foster, Texas prisoner # 554960, filed a 42 U.S.C.

§ 1983 civil rights complaint against several officials at his

prison facility alleging property deprivations arising from

segregation for a disciplinary infraction.    The district court

dismissed Foster’s complaint with prejudice as frivolous under

28 U.S.C. § 1915A(b)(1).   Foster argues on appeal that the

district court failed to conduct a Spears v. McCotter, 766 F.2d

179, 181-82 (5th Cir. 1985), hearing prior to its dismissal.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-40029
                                 -2-

Because Foster cannot show his complaint to be meritorious, the

district court did not err in dismissing the complaint without

further factual development.    See Denton v. Hernandez, 504 U.S.

25, 31-33 (1992); Eason v. Thaler, 14 F.3d 8, 9-10 (5th Cir.

1994).

     Foster has failed to challenge the propriety of the district

court’s dismissal.   Rather, he argues the merits of his 42 U.S.C.

§ 1983 complaint, specifically, that the deprivation of his

property violated his due process and various First Amendment

rights and constituted cruel and unusual punishment and that the

disciplinary proceeding was arbitrary.      Foster also renews his

argument that the prison denied him access to the grievance

system by refusing to file two grievance complaints because he

had attached inappropriate or excessive attachments.       Foster

cannot state a cognizable constitutional violation on this

ground.    See Jackson v. Cain, 864 F.2d 1235, 1248-49 (5th Cir.

1989); Hernandez v. Estelle, 788 F.2d 1154, 1158 (5th Cir. 1986).

Because Foster has failed to address the basis of the district

court’s dismissal, he has effectively waived the only appealable

issue.    See Brinkmann v. Dallas County Deputy Sheriff Abner,

813 F.2d 744, 748 (5th Cir. 1987).

     Foster’s appeal is without arguable merit and is therefore

frivolous.    See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).

His appeal is dismissed as frivolous.      See 5TH CIR. R. 42.2.
                            No. 04-40029
                                 -3-

     With the dismissal of the instant appeal as frivolous,

Foster now has at least three strikes for purposes of 28 U.S.C.

§ 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th

Cir. 1996).   Foster is barred from proceeding in forma pauperis

in any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.    See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; 28 U.S.C. § 1915(g) SANCTIONS

IMPOSED.